         IN THE EQSTERN DISTRICT OF NORTH CAROLINA FEDERAL CIVIL COURT


  R:~~~V!tf
PETER A. MOORE, JR., CLERK
 US DISTRICT COURT, EONC
 Mr. John Thomas Coley, plaintiff                     I
                                                      I
                                                      I       CIVIL ACTION
                                                      I
 vs.                                                  I            6.--2.o-   ev- 631- rL
                                                      I
                                                      I
                                                      I
 Durham VA Medical Center, respondent                 I



         The veteran/plaintiff in this cause of action served in The United States Air Force from 1985-

 1992. Prior to this time in The US Air Force, the plaintiff also served in North Carolina National Guard

 from 1982 until being transferred into The United States Air Force in 1985.

         Upon separation from the United States Air Force, the Veterans Administration assigned the

 plaintiff in this cause of action a disability rating of 10% with zero compensation due to the job that the

 plaintiff performed while on active duty, Aircraft maintenance technician. In arriving at this rating, it

 was required for the veteran to have his hearing checked and that examination was conducted by the

 veterans administration in Winston-Salem, NC.

        In the early 2000's, I began experiencing mood swings, thus I scheduled an appointment with

 my primary health care provider, Dr. Adam Swartz. Dr. Swartz stated that what I was experiencing was

 anxiety and depression. As a result of said appointment, Dr. Swartz prescribed mental health drugs to

 help me with this issue. The mental health drugs had adverse side effects to include suicidal

 Idealizations, insomnia, rigid muscles, nightly cold sweats, and dizziness. In 2012, wherein the

 plaintiff sustained a Traumatic Brain Injury by falling off of an 18 Wheeler's cab's entrance/exit



                Case 5:20-cv-00631-FL Document 1 Filed 11/25/20 Page 1 of 4
 platform. At this occurrence, I was being treated with mental health drugs by Dr. Swartz. In this

 occurrence, I also sustained a fracture of my right hand and discovered that I have a birth defect in that

 same hand wherein there's no cartlidge between the two bones, two bones that are fused together. Soon

 after this traumatic brain injury, the plaintiff submitted a detailed list of times wherein the plaintiff had

 sustained a traumatic brain injury to Durham VA medical center's Hillandale Clinic II, thus alerting

 medical staff of being a fall risk, yet this notification was ignored by Dr. Swartz.

        The next traumatic brain injury occurred due to my employer at the time fail to utilize tie-down

 straps caused this traumatic brain injury wherein was thrown backwards off of a golf cart. In this

 traumatic brain injury, I sustained another concussion as well as an injury to several vertebrae in my

 neck. The veterans administration did not cause this injury, however the plaintiff was on mental health

 drugs at the time of the incident that were prescribed by Dr. Swartz.

        Each time the plaintiff experienced adverse side-effects of the mental health drugs, he generally

 had to wait at least six weeks to address the adverse side-effect. The plaintiff opines that it's too

. dangerous to continue the mental health drugs especially when you're experiencing adverse side-

 effects. At some point, the plaintiff scheduled an appointment to see his doctor about the idea of

 prescribing a mental health drug that had a warning on the side of the bottle stating that this drug may

 cause dizziness to a patient that has a history of falling resulting in several concussions. My initial

 thoughts were such that perhaps Dr. Swartz would try another drug, however that didn't happen.

 Instead, Dr. Swartz persuaded me to continue taking said medication, Venelafaxine by saying, "you

 know that your anxiety and depression is only going to get worse". So, I continued taking the drugs

 until I had another adverse experience. Insomnia was the adverse side-effect and after being up for 96

 hours, I went to the VA Medical Center's emergency room. Upon arrival, fell into the nurse that was on

 duty that night, talking all incoherently like a raging lunatic. The nurse began taki:rig my vitals, and I

 collapsed, fell out of the chair and passed out. I regained consciousness by a male doctor began to

 insert an IV into the top of my right hand. I remained at the hospital for the remainder of the night on

                Case 5:20-cv-00631-FL Document 1 Filed 11/25/20 Page 2 of 4
i   i




        suicidal watch and was given instructions to follow-up with primary care. (After the 18 wheeler

        concussion, Dr. Swartz was reassigned to another section of the hospital.) This follow-up      appointm~nt


        was with primary care. At some point, the Veterans Administration saw the need to reassign Dr. Swartz

        because when I had the follow-up appointment it was not with my regular primary care provider.

        This was a female doctor who did not prescribe any other mental health drug. On or about December

        18, 2018, the doctor's comments upon arrival for the mental health follow-up were, "I'm not sure why

        you're here?" clearly indicating his level of confidence in his ability to help me at the Durham VA

        Medical Center's mental health clinic. In the Durham VA Medical Center's best efforts to help me with

        the adverse side-effects, I can account for at least two suicidal Idealizations and at least two or more

        concussions due to rigid muscles and dizziness. The Durham VA Medical Center's mental health clinic

        thus caused the plaintiff further harm by exposing the plaintiff to "Drug-Induced Parkinsons." The

        plaintiff in this cause of action opines that the Veterans Administration's failure to acknowledge the

        potential risk factor associated with the possibility of exposing the plaintiff to harmful drugs took away

        the plaintiff's ability to maintain stable employment to the extent that the plaintiff became homeless as

        a result. As a result the Veterans Administration's inability to listen to the veteran placed the veteran in

        harm's way to the extent that now the veteran have brain damage and nerve damage as stated by an

        outsourced audio exam that was performed at the request of the veterans administration. The

        Audiologists stated that yes, I do have a slight variation from one ear to the other, but that's not whats

        going on here. The Audiologist stated that    plaintiff is suffering from neurotransmitters that

        periodically misfires. The misfires happens daily to the extent that the plaintiff is no longer able to

        maintain employment, his daily activities such as the simple task of tying up the plaintiff's shoes is

        challenging and time consuming and repetitive. As a result of the neurotransmitters intermittently

        misfiring in the workplace, places the plaintiff at a disadvantage to the extent that the employer views

        the plaintiff as incompetent or in a less favorable position due to not knowing the nature of traumatic

        brain injuries. The plaintiff opines the Veterans Administration never stated to the plaintiff that he

                       Case 5:20-cv-00631-FL Document 1 Filed 11/25/20 Page 3 of 4
.I   •   I    I




         suffers from PTSD. It was with Carolina Outreach, wherein two mental health assessments revealed

         the PTSD diagnosis.



             When the plaintiff made the decision to sever his ties with Durham VA Medical Center, he has been

         under the care of Carolina Outreach and Ms. Nancy Solberg is the plaintiff's outpatient Therapist that

         performed one of these aforementioned mental health assessments.

                   As a result of the Veterans Administration's failure to listen to the veteran, exposed the veteran

         to Drug-Induced Parkinsons and caused the veteran greater harm as to the adverse side-effects

         associated with mental health drugs that resulted in additional concussions and suicidal idealations.

         Since ceasing the mental health drugs, the plaintiff has not fallen, thus giving rise that the adverse side-

         effects were causing the plaintiff to fall, resulting in additional concussions to the extent that the

         veteran now has brain damage and nerve damage that significantly affects all of his daily activities. The

         veteran in this cause of action further opines that the veterans administration's mental health clinic

         denied the plaintiff access to seek treatment during a follow-up mental health appointment by saying,

         "I'm not sure why you're here?".



         WHEREFORE, The plaintiff in this cause of action seeks the following relief of$ 200 Million Dollars

         for his pain and suffering.



         Under the penalty of perjury, the plaintiff in this cause of action, the plaintiff Declares that the

         foregoing civil action is TRUE and CORRECT to the best of his knowledge and belief.

             XECUTED THIS THE 18th day of November, 2020.
                      - \.
         Mr. John Thomas Coley, Plaintiff

         2209 Ashe St. Durham, NC 27703

                          Case 5:20-cv-00631-FL Document 1 Filed 11/25/20 Page 4 of 4
